DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner notes: for brevity, economy, and clarity of reading, independent claims, and select of the dependent claims, are addressed jointly herein when instances of limitations with verbatim or near-verbatim similarity are recited in the body of differently numbered claims.

Claim(s) 2-5, 7-9, 14-15, and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasden (US 20100268115 A1 – previously cited) in view of Wikipedia (Article: 44,100 Hz dated 10/9/16). 

For claim(s) 21, Wasden teaches A system [100] comprising:
a sound measuring device [300] configured to measure a background sound of a test environment [¶¶29-32] for a time period of up to 60 seconds [info 920 in Fig. shows total testing of at least 60 seconds and thus a time value within a range of ‘up to 60 seconds’ is taught] 
and a data processor [processor of 100-102] configured to process the background sound, analyze the background sound, and determine a frequency and an amplitude of the background sound [Fig. 4 per ¶32], 
wherein the data processor is further configured to generate a report comprising the frequency and the amplitude of the sampled and analyzed background sound, [Fig. 4]
and the report includes data that is configured to enable a hearing test administrator to assess whether the background sound will result in a false indication of hearing loss in a patient should the patient undergo a threshold hearing test. [Fig. 4 per ¶32].

For claim(s) 24, Wasden teaches A system [100] for reducing false indications of hearing loss in a patient, the system comprising:
a sound measuring device [300] configured to capture a background sound in a test environment [¶¶31-32] for a time period of up to 60 seconds [info 920 in Fig. shows total testing of at least 60 seconds and thus a time value within a range of ‘up to 60 seconds’ is taught] and to determine a frequency and an amplitude of the background sound; [Fig. 4 per ¶32]
a hearing test device [102, 106, 108] configured to administer a threshold hearing test in the test environment upon a determination by a hearing test administrator that the background sound will not result in a false indication of hearing loss in a patient, [¶¶29-32] wherein the threshold hearing test device is further configured to transmit at least four distinct pure tone frequencies to the patient; [frequencies shown in Figs. 4-6]
and a input device configured to be activated by the patient when the patient hears the at least four distinct pure tone frequencies, wherein the activation is indicative of a result of the threshold hearing test. [touchscreen in ¶27]

For claim(s) 26, Wasden teaches A method of reducing false indications of hearing loss in a patient, the method comprising:
capturing, for a time period of up to 60 seconds [info 920 in Fig. shows total testing of at least 60 seconds and thus a time value within a range of ‘up to 60 seconds’ is taught], a background sound of a test environment using a sound measuring device; [¶¶31-32]
processing the background sound to determine a frequency and an amplitude of the background sounds; [Fig. 4 per ¶32]
analyzing whether the background sound may reduce the accuracy of a result of a threshold hearing test conducted in the test environment and result in a false indication of hearing loss or whether the background sound will not reduce the accuracy of the results of the threshold hearing test; [Fig. 4 per ¶¶31-32]
generating a tabular report of the captured and analyzed background sound; [Fig. 4]
and in the event that the background sound will not reduce the accuracy of the results of the threshold hearing test, using a hearing test device to administer the threshold hearing test. [¶¶29-32]

For claim(s) 21, 24, and 26, Wasden fails to teach the ambient noise measuring module 300 (the sound measuring device) measuring background sounds at a sampling rate of 44.1 kHz. 
Wikipedia teaches that an audio sampling rate of 44.1 kHz is a well-known and widely-used industry standard sampling rate for audio recording. [see printout pp. 1-2]. 
Accordingly, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the module 300 of Wasden to measure sounds at a sampling rate of 44.1 kHz as an obvious choice given industry standards of audio recording (e.g., to reduce aliasing in the audio samples). As motivated by Wikipedia p. 1. 

For claim(s) 2, Wasden teaches The system of claim 21, Wherein the amplitude is one of an average amplitude and a median amplitude. [one of bars shown in Fig. 4 must be a median value (amplitude)].

For claim(s) 3, Wasden teaches The system of claim 21, Further comprising:
a hearing test device [102, 106, 108] configured to facilitate administration of the threshold hearing test by the hearing test administrator, [¶¶29-30] wherein the hearing test device is configured to transmit at least four distinct pure tone frequencies to the patient; [at least four frequencies shown in Figs. 4-6]
and a input device configured for activation by the patient when the patient hears the at least four distinct pure tone frequencies transmitted by the hearing test device, and configured for transmission of a signal indicative of the patient's response to the data processor. [touchscreen in ¶27]

For claim(s) 4, Wasden teaches The system of claim 21, Further comprising:
a tympanometer configured to conduct a pressure test and to indicate the results of the pressure test. [tympanometer per ¶26, ¶29, for tympanogram per ¶33].

For claim(s) 5, Wasden teaches The system of claim 21, Wherein the sound measuring device is configured to measure a plurality of background sounds having frequencies of from 100Hz to 10,000Hz. [frequencies shown in Fig. 4 at top of chart].

For claim(s) 7, Wasden teaches The system of claim 21, further comprising:
a hearing test device [102, 106, 108] configured to facilitate administration of the threshold hearing test by the hearing test administrator [¶¶29-30], wherein the hearing test device is configured to transmit at least four distinct pure tone frequencies to the patient; [frequencies of Figs. 4-6]
and a input device configured for activation by the patient when the patient hears the at least four distinct pure tone frequencies transmitted by the hearing test device, and configured for transmission of a signal indicative of the patient's response to the data processor, wherein each of the sound measuring device, the hearing test device and the input device is integrated within a digital electronic portable device. [touchscreen in ¶27]

For claim(s) 8, Wasden teaches The system of claim 21, wherein the sound measuring device is configured to notify the test administrator when the background sound is above maximum permissible ambient noise levels [404] of the test environment that may lead to false indications of hearing loss in the patient [¶32]. 

	For claim(s) 15, Wasden teaches The system of claim 24, wherein the sound measuring device is configured to measure a plurality of the background sounds, the plurality of the background sounds having frequencies of up to 10,000Hz. [Fig. 4 top of chart]

For claim(s) 18, Wasden teaches The method of claim 25, wherein the background sound comprises a plurality of background sounds having a plurality of frequencies and amplitudes, the method further comprises:
generating one of a table and a graph that identifies each frequency of the plurality of frequencies and each amplitude of the plurality of amplitudes, so that the hearing test administrator can assess whether a threshold hearing test conducted in the test environment will lead to false indications of hearing loss. [Fig. 4 in ¶32] 

For claim(s) 20, Wasden teaches The method of claim 25, further comprising:
generating a hearing health report comprising a preliminary hearing health assessment, and a clinical history data of the patient. [Fig. 9 with results and per ¶47 multiple session reports – a form of clinical history].

For claim(s) 22, Wasden teaches The system of claim 21, wherein the processor is configured to distinguish between a false background noise and the background sounds. [source indicator 406 and testing option 408 for >1kHz test frequencies constitute(s), under BRI, a form of ‘distinguishing’ function of processor for false noise and actual background sounds] 

For claim(s) 23, Wasden teaches The system of claim 21, wherein the report is a tabular report of the background sound at a plurality of frequencies between 50Hz to 10,000Hz. [frequencies of 402 of Fig. 4]

For claim(s) 25, Wasden teaches The system of claim 24, wherein the memory is configured to store a plurality of test events and the processor is configured to identify patterns of background noise based on the stored test events. [display of Fig. 4 constitute(s), under BRI, a form of ‘pattern identification’ of background noise distribution] 

For claim(s) 24, 26, 3, 7, 9, 11-14, and 19, Wasden fails to teach the sound measuring device, the test device, and the input device being — and/or are integrated into — a portable, hand-held, and/or mobile device(s). 
However, Wasden does teach that select elements such as communication components are in portable mobile handheld form such as a pager 108 per ¶26 and, more generally, that the computing and processing elements of the disclosure can be integrated into a single device (such as computer 102) or networked computer elements per ¶¶26-27 and ¶30, ¶30 specifically stating that other computing environments may be used to perform the test. 
Accordingly, Examiner takes official notice that modifying the ambient monitoring module 300 and computer 102 to be portable, mobile, hand-held computing devices which host and execute testing and input ‘modules’ (i.e., software) is an obvious choice of computing elements and computing arrangement that would be well-known, routine, and predictable to one of ordinary skill at the time of filing. The use of (by way of nonlimiting example) laptops, smartphones, and or tablet computers individually or in networked communication to receive, process, and display data — including clinical test data — is well-known in the pertinent industry (as a most straightforward example, implementing computer 102 of Wasden as one or more networked laptop PC(s) instead of a desktop PC would meet the ‘mobile’ ‘handheld’ ‘portable’ language in claims 3, 7, 9-14, and 19 as written – laptops being portable, mobile, and handheld). 

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasden in view of Wikipedia and Smith (US 20140254842 A1 – previously cited).

For claim(s) 11, Wasden teaches The system of claim 24, further comprising:
a data processor [processor of 102] configured to process respective signals transmitted by the input device [¶27], and generate a tabular report comprising the average of the plurality of frequencies; [Fig. 4]
and a memory configured to store the frequency and the amplitude of the background sounds. [memory 102 for Fig. 4]

Wasden fails to teach the processor calculating an average of frequencies when the background sounds comprise an plurality of frequencies and generating the report of Fig. 4 therewith. However, Wasden does teach that operators administering hearing tests are known to account for background and baseline conditions of the testing environment and patient per ¶7 as well as masking operations (deliberate generation of calibrated background noise) per ¶¶37-39. 
Smith teaches a system [abstract] which measures ambient noise of a hearing environment [via microphone 102 per ¶20] and then calculates an average of frequencies of a plurality of background frequencies [per ¶117]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the processor of Wasden to incorporate a calculation of an average of ambient noise frequencies as taught by Smith (i.e., as part of the report of Wasden Fig. 4) in order to better facilitate the assessment and any necessary corresponding adjustment as suggested by Wasden ¶7 of the sounds delivered to the patient. As motivated by Smith ¶116, Wasden ¶7. 

For claim(s) 12, Wasden teaches The system of claim 11, wherein the input device transmits one or more signals to the data processor, the signals being indicative of the patient's activation of the mobile input device. [touchscreen per ¶27 would have some form of signal transmission to processor(s) of 102].

For claim(s) 13, Wasden teaches The system of claim 11, wherein the data processor is configured to:
process the one or more signals indicative of the patient's response; [¶¶25-30]
issue one or more hearing test result signals associated with the hearing test based on an ability of the patient to hear each of the at least four pure tone frequencies; [Fig. 9]
and send the hearing test result signals indicative of hearing loss associated with the patient to the input device. [¶30; Fig. 9]

For claim(s) 11-13, Wasden fails to teach the sound measuring device, the test device, and the input device being — and/or are integrated into — a portable, hand-held, and/or mobile device(s). 
However, Wasden does teach that select elements such as communication components are in portable mobile handheld form such as a pager 108 per ¶26 and, more generally, that the computing and processing elements of the disclosure can be integrated into a single device (such as computer 102) or networked computer elements per ¶¶26-27 and ¶30, ¶30 specifically stating that other computing environments may be used to perform the test. 
Accordingly, Examiner takes official notice that modifying the ambient monitoring module 300 and computer 102 to be portable, mobile, hand-held computing devices which host and execute testing and input ‘modules’ (i.e., software) is an obvious choice of computing elements and computing arrangement that would be well-known, routine, and predictable to one of ordinary skill at the time of filing. The use of (by way of nonlimiting example) laptops, smartphones, and or tablet computers individually or in networked communication to receive, process, and display data — including clinical test data — is well-known in the pertinent industry (as a most straightforward example, implementing computer 102 of Wasden as one or more networked laptop PC(s) instead of a desktop PC would meet the ‘mobile’ ‘handheld’ ‘portable’ language in claims 3, 7, 9-14, and 19 as written – laptops being portable, mobile, and handheld). 

Response to Arguments
Applicant's arguments filed 6/13/22 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the § 102 rejections have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Applicant argues Wasden fails to teach measuring a background sound for a period of up to 60 seconds. Examiner respectfully disagrees. Wasden teaches an elapsed time display in Fig. 9 in display section 920 which constitute(s), under BRI, a form of a background sound measurement for at least one instance of a period of up to 60 seconds. 

Applicant argues neither Wikipedia does not provide any teaching pertaining to a hearing assessment of a patient. Examiner respectfully submits that Wikipedia has not been relied upon for such a teaching and that such an argument is a mischaracterization of the rationale behind the combination of references. Wikipedia establishes the well-developed commonality of a 44.1 kHz sampling rate including for audio signal recording, production, and storage (background sound measurement is a form of audio recording). The feature of a device to measure background sound during a hearing test — outside of 44.1 kHz sampling rate — is addressed by Wasden Fig. 4 in ¶32. 
Applicant then argues Smith similarly fails to teach a device to measure background sounds during a hearing test. However, as with Wikipedia, Examiner respectfully submits that Smith need not teach such a feature since Wasden already addresses this teaching as a primary reference. 
Such arguments constitute addressing the references individually when the rejection relies upon their teachings in combination — an improper piecemeal analysis of the references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 
Applicant appears to argues that a ‘Walker’ reference is non-analogous art. However, no such reference was cited in any § 103 rejection. Inasmuch as the argument meant to refer to Wasden and Wikipedia teachings being mutually incompatible (i.e., that Wikipedia is not concerned with hearing testing), Examiner respectfully submits that Wikipedia is a suitable reference in that the reference goes into detail about the standards and advantages of audio signal recording, production, and storage at a 44.1 kHz sampling rate. Wasden is necessarily concerned with a form of audio recording and sampling being that the system of Wasden relies upon measurement of background sounds as in Wasden ¶32 in Fig. 4. 
Applicant then argues that there is no motivation to combine Wasden and Wikipedia in that Wikipedia is concerned with a distinct form of signal acquisition from Wasden. However, as with the matter of whether the references are analogous (see immediately above), Wikipedia establishes that 44.1 kHz sampling avoids aliasing during signal processing of the recorded signal — this well-known advantage would not be limited to only playback contexts but is instead applicable to audio signal processing per se. Accordingly, there is at least some reasonable motivation to utilize a 44.1 kHz sampling rate in the system of Wasden in view of the teachings of Wikipedia. 
Applicant similarly argues that there would be no motivation to incorporate the teachings of Smith as Smith is concerned with a hearing aid and not a hearing test. However, Examiner respectfully submits that such an argument is a mischaracterization of the Smith reference. Namely, as part of the sound attenuation and enhancement of Smith, Smith is also concerned with measuring the amount of background noise present in a subject’s environment as with Smith’s microphone 102 in Smith ¶20. Thus, the Smith reference can reasonably be said to be (1) analogous and (2) able to provide motivation in that Smith seeks in ¶¶116-117 to obtain an audiogram (a measure of a subject’s hearing) while improving assessment of the frequencies of the background noise in a subject’s environment. 

Applicant argues that Examiner’s taking of official notice is not proper nor supported by the evidence of record. Examiner respectfully disagrees. Examiner respectfully submits that a straightforward implementation of the grounds of official notice in, for example, making the computing modules / elements of Wasden part of / within a laptop (as opposed to, say, a desktop PC) is so obvious and well-known at the time of this application’s filing as to defy dispute. The basis of official notice in the rejections of this action (and the previous action) can be summarized as choosing a laptop as a style of computer — such as it being obvious for a clinician to use a laptop to record and/or enter the results of a hearing test — is so beyond dispute as to warrant official notice to ensure compact prosecution. A similar rationale applies with smartphones and tablet computers — all three of said portable computing elements (laptops, smartphones, and tablets) would be ubiquitous in their use and availability at the time of filing such that their use as the computing elements of Wasden would be obvious without further analysis. 
The official notice is provided to promote compact prosecution. Nonetheless, Examiner notes that in the art of record, the following references provide numerous mentions of implementing hearing assessment and analysis modules via portable handheld devices: 
US 20140243702 A1 - ¶16, ¶22, ¶31
US 20140243702 A1 – cols. 3-4
US 20110009770 A1 - ¶¶37-38
US 20130274628 A1 - ¶66, claim(s) 6



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to promote compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  Given the limited amount of non-production time, if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791



/RENE T TOWA/Primary Examiner, Art Unit 3791